MEMORANDUM **
Hilda Setiawan, a native and citizen of Indonesia, and her husband, a native and citizen of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s denial of withholding of removal because Setiawan did not establish that the harassment she encountered at school, the bus incident, or her experiences during the 1998 riots rose to the level of past persecution. See id. at 1182; see also Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (“Random, isolated criminal acts perpetrated by anonymous thieves do not establish persecution”). Furthermore, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004) applies in the context of with*555holding of removal, Setiawan has not demonstrated a clear probability of persecution if she returned to Indonesia. See Hoxha, 319 F.3d at 1185.
Substantial evidence also supports the BIA’s denial of CAT because Setiawan failed to show she was tortured in the past, or that it is more likely than not she will be tortured upon return to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.